IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

RONALD R. DESCAULT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-2567

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed April 6, 2015.

Petition for Writ of Habeas Corpus – Original Jurisdiction.

Ronald R. Descault, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.